245 S.W.3d 924 (2008)
Essie JAMES, Plaintiff/Appellant,
v.
CITY OF ST. LOUIS, Defendant/Respondent.
No. ED 89513.
Missouri Court of Appeals, Eastern District, Division Four.
February 19, 2008.
Brian E. Roskin, Dunne Koenig & Green LLC, Clayton, MO, for Appellant.
Jonathan H. Garside, Fox Galvin LLC, St. Louis, MO, for Respondent. .
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Essie James appeals from the judgment in favor of City of St. Louis (City) entered by the trial court upon the granting of City's motion for summary judgment in James's personal injury lawsuit arising from her fall from a chair at Lambert-St. Louis International Airport (Airport).[1]
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  City's motion to strike James's brief and dismiss the appeal is denied.